        Case 2:20-cv-01381-KJD-VCF Document 30 Filed 10/23/20 Page 1 of 5




1      David B. Owens
       California Bar No. 275030
2      david@loevy.com
       Loevy & Loevy
3      100 S. King St., Ste 100
       Seattle, WA 98104
4      Counsel for Plaintiff Paul Browning

5      Luke A. Busby, ESQ
       Nevada Bar No. 10319
6      Luke Andrew Busby, Ltd.
       316 California Ave # 82
       Reno, Nevada 89509
7      luke@lukeandrewbusbyltd.com
       Designated Resident Nevada Counsel for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9                        DISTRICT OF NEVADA (LAS VEGAS)
       PAUL LEWIS BROWNING,                      Case No. 2:20-CV-01381 KJD-VCF
10
                          Plaintiff,             Stipulation to Extend Time to Serve
11                                               Defendants
                v.
12     LAS VEGAS METROPOLITAN                    Hon. Kent J. Dawson
       POLICE DEPARTMENT et al.,                 Hon. Cam Ferenbach, Mag.
13
                          Defendants.
14

15

16                                      BACKGROUND

17         1.    Plaintiff filed this civil rights lawsuit on July 24, 2020 naming as

18   defendants the Las Vegas Metropolitan Police Department and a number of Las Vegas

19   Metropolitan Police Department employees and officers Dkt. 1.

20

21
                                               -1-
                          Stipulation to Extend Time to Serve Defendants
        Case 2:20-cv-01381-KJD-VCF Document 30 Filed 10/23/20 Page 2 of 5




1          2.     Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff was obligated

2    to serve the named defendants within 90 days of initiating the lawsuit.

3          3.     Plaintiff has been diligent in seeking service of the Defendants, including

4    by reaching out to defense counsel for LVMPD and some of the defendants before

5    counsel even filed an appearance in the case.

6          4.     To date, Defendants Las Vegas Metropolitan Department, Horn,

7    Radcliffe, Jergovic, Branon, Jolley, Bunker, and Leonard have been timely served.

8    ECF 23.

9          5.     Plaintiff has tried extensively to serve Defendants Curt Albert and Gary

10   Caldwell, including reaching contacts for them in multiple States in the United States,

11   including in Nevada, North Carolina, and Utah. Process servers are actively seeking

12   locate and serve Defendant Albert in Utah (who Plaintiff now believes is in Cedar

13   City after failing to locate him in Henderson, NV and in Panguitch, UT). Process

14   servers are also actively seeking to locate and serve and Defendant Caldwell who

15   Plaintiff believes has relocated to Illinois (after failing to locate him in Nevada and

16   then in North Carolina). Additionally, Plaintiff has been unable to locate Defendant

17   Thornton.

18         6.     Upon information and belief, Defendants Conner, Levos, Oren, Rosen,

19   and Robertson are deceased. Plaintiff requires additional time to evaluate the best

20   method for serving the deceased Defendants under Nevada Law, including by

21
                                                -2-
                           Stipulation to Extend Time to Serve Defendants
        Case 2:20-cv-01381-KJD-VCF Document 30 Filed 10/23/20 Page 3 of 5




1    investigating whether these Defendants have Estate’s or other entities that should be

2    named in their stead.

3            7.     Despite Plaintiff’s diligent efforts, Plaintiff requires an additional sixty

4    days to complete service so that he may (a) continue to investigate contact

5    information for the defendants; and (b) investigate whether the (apparently) deceased

6    defendants have open estates and determine whether to file a motion to appoint a

7    special representative to defend the case on the deceased defendants’ behalf.

8            8.     In addition, the coronavirus outbreak and the resulting shelter-in-place

9    orders for some Nevada communities limit Plaintiff’s ability to effect service in the

10   near future.

11                                         STIPULATION

12           Accordingly, Plaintiff Paul Lewis Browning and Defendants Las Vegas

13   Metropolitan Police Department, Horn, Radcliffe, Jergovic, Branon, Jolley, Bunker,

14   and Leonard through counsel, hereby stipulate as follows:

15           1.     The time for Plaintiff to serve all defendants who have not yet been

16   served under Fed. R. Civ. P. 4(m) shall be extended up to and including December 13,

17   2020.

18   Dated: October 20, 2020                          Respectfully submitted,

19                                                    Loevy & Loevy

20                                                    By: s/ David B. Owens
                                                      Attorney for Plaintiff Paul Browning
21
                                                   -3-
                             Stipulation to Extend Time to Serve Defendants
        Case 2:20-cv-01381-KJD-VCF Document 30 Filed 10/23/20 Page 4 of 5




1                                                     Marquis Aurbach Coffing

2                                                     By: s/ Craig R. Anderson
                                                      Bar No: 6882
3                                                     Attorney for Defendants and Defendants
                                                      Las Vegas Metropolitan Police
4                                                     Department, Horn, Radcliffe, Branon,
                                                      Jolley, Bunker, and Leonard
5

6

7

8

9

10

11

12                                 CERTIFICATE OF SERVICE

13         I, David B. Owens, an attorney, hereby certify that on October 20, 2020, I filed

14   the foregoing document using the Court’s CM/ECF system, which effected service on

15   all counsel of record.

16
                                                      s/ David B. Owens
17                                                    Attorney for Plaintiff Paul Browning

18

19

20

21
                                                   -4-
                              Stipulation to Extend Time to Serve Defendants
                           Case 2:20-cv-01381-KJD-VCF Document 30 Filed 10/23/20 Page 5 of 5




                   1       David B. Owens
                           California Bar No. 275030
                   2       david@loevy.com
                   3       Loevy & Loevy
                           100 S. King St., Ste 100
                   4       Seattle, WA 98104
                   5       Counsel for Plaintiff Paul Browning

                   6       Luke A. Busby, ESQ
                           Nevada Bar No. 10319
                   7       Luke Andrew Busby, Ltd.
                           316 California Ave # 82
                   8       Reno, Nevada 89509
                           luke@lukeandrewbusbyltd.com
                   9       Designated Resident Nevada Counsel for Plaintiff
                   10
                                                 UNITED STATES DISTRICT COURT
                   11                            DISTRICT OF NEVADA (LAS VEGAS)
                   12      PAUL LEWIS BROWNING,                          Case No. 2:20-CV-01381 -KJD-VCF
                   13
                                                   Plaintiff,            Order Entering Stipulation to Extend
                   14                                                    Time to Serve Defendants
Attorneys at Law
 LOEVY & LOEVY




                   15                       v.
                                                                         Hon. Kent J. Dawson
                   16      LAS VEGAS METROPOLITAN                        Hon. Cam Ferenbach
                   17      POLICE DEPARTMENT et al.,

                   18                              Defendants.
                   19
                   20
                              Having reviewed the parties’ Stipulation to Extend Time to Serve Defendants,
                   21
                        and good cause appearing therefore, it is hereby ORDERED:
                   22
                              1.      Pursuant to Federal Rule of Civil Procedure 4(m), the time for Plaintiff to
                   23
                        serve all defendants who have not yet been served is hereby extended to and including
                   24
                        December 13, 2020.
                   25
                   26   Dated: October 23, 2020
                   27                                                               Cam Ferenbach
                                                                                    United States Magistrate Judge
                   28                                                       -1-
                        [Proposed] Order Entering Stipulation to Extend Time to Serve Defendants       Case No. 2:20-CV-01381
